Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “control device,” “sensor,” “communication module … for receiving location information,” means for “communicating the measured inclination,” means for “detecting location information,” means for “communicating the detected location information,” means capable of “the ejection flap is pivotable from the retained position to a relieved position,” means for “the ejection flap is adjustably pivoted,” “a control motor,” means for “the ejection flap is adjustably pivoted by the control device such that the size of the ejection opening … is smaller … larger,”   must be shown or the feature(s) canceled from the claim(s).  

No new matter should be entered.

Following on the heels of Liebel-Flarsheim v. Medrad, this case reaffirms the principle that the full scope of a claim must be enabled. Enablement of a single embodiment is not sufficient. As a matter of law, enablement of the novel aspects of an invention must be enabled by the specification even if implementation would have been within the PHOSITA’s skill level.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of an invention should clearly and comprehensively reflect the subject matter and kind of the invention for which protection is sought, in other words the title should be commiserate with the claimed invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

With respect to the functional statements, due to replete recitations, the following examples are not exhaustive:

 “communicating the measured inclination,” “detecting location information,” “communicating the detected location information,” “the ejection flap is pivotable from the retained position to a relieved position,” “the ejection flap is adjustably pivoted,” “a control motor,” “the ejection flap is adjustably pivoted by the control device such that the size of the ejection opening … is smaller … larger.”    

The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Halliburton v. Walker, 329 U.S. 1 (1946)."



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Buuren (WO 2018/056805, priority 9/2016).

It should be noted that the recitation “for," "pivotable," “adjustably pivoted,” "configured to” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed recitation of the inventive matter.  Limitations in the specification not included in the claim may not be relied upon to impart patentability to an otherwise unpatentable claim.    In re Lundberg, 113 USPQ 530 (CCPA 1957). 

“According to the invention the tailgate 43, however, is not moved in every case, i.e. for every bale B and under every operating condition, into the fully opened position. It is also possible that the tailgate movement is stopped before the tailgate 43 reaches the fully opened position. In this case the tailgate 43 is moved into an opened position which is an intermediate position between the closed position and the fully opened position.”

“This inclination sensor 41 measures the inclination around a horizontal axis perpendicular to the travelling direction TD. If the baler 1 travels angularly downwards, the bale B is ejected upwards against the force of gravity and the time span ΔΤ is enlarged.”

1. An agricultural roundbaler, comprising: 
a housing having a housing part (fig 2); 
an ejection flap pivotably mounted on the housing part about a bearing axis (pivotal tailgate 43); 
drivable pressing apparatus arranged on the housing part and the ejection flap, the pressing apparatus defining a bale pressing chamber on a peripheral side thereof and configured to form a round bale in the bale pressing chamber (fig 2); 
a control device (control unit 54) for operably pivoting the ejection flap, 
thereby adjusted (NOTE: a positive structure is not claimed; however, the prior teaches the means capable of adjusting opening, e.g. pg. 12, ln 15-21); 
wherein, during an unloading process of the fully pressed round bale, the ejection flap is adjustably pivoted by the control device such that the ejection flap is pivotable from an unloading position in which the fully pressed round bale is unloaded through the ejection opening to a retained position in which the unloaded round bale is retained by the partially opened ejection flap (NOTE: a positive structure is not claimed; however, the intended use is within the capability of the prior art, see teachings above); 
further wherein, the ejection flap is pivotable from the retained position to a relieved position in which the retained round bale is released by the ejection flap to eject from the pressing chamber (NOTE: a positive structure is not claimed; however, the intended use / capability, i.e. “pivotable” from the “retained” / intermediate / partially open to “relieved” / fully open position is within the capability of the prior art, see teachings above).

2. The agricultural roundbaler of claim 1, wherein the ejection flap is adjustably pivoted by the control device such that: the size of the ejection opening in the retained position is smaller than in the unloading position; and the size of the ejection opening in the relieved position is larger than in the retained position (taught above).

rotatable retaining roller mounted directly on the ejection opening for retaining the round bale (guiding roller 26.3).

4. The agricultural roundbaler of claim 1, further comprising an inclination sensor adapted for measuring an inclination of the roundbaler, the inclination sensor disposed in communication with the control device for communicating the inclination thereto (inclination sensor 41).

5. The agricultural roundbaler of claim 1, further comprising a communication module for receiving location information about the roundbaler, the communication module disposed in communication with the control device for communicating the location information thereto (see quote above, if the location is on a slope / travels angularly downwards, it triggers / communicated to the baler control unit).

The following are already addressed above, unless otherwise noted:
6. A method for operating an agricultural roundbaler, comprising: providing a housing having a housing part, an ejection flap pivotably mounted on the housing part about a bearing axis, driven pressing apparatus arranged on the housing part and the ejection flap, a bale pressing chamber for forming a round bale, and a control device; forming a round bale in the bale pressing chamber; and performing an unloading process of the round bale from the bale pressing chamber; wherein, during the performing step, adjustably pivoting the ejection flap by the control device such that the ejection flap is 

7. The method of claim 6, further comprising adjusting a size of the ejection opening formed between the ejection flap and the housing part during the performing step (see cl. 2).

8. The method of claim 7, wherein, during the adjusting step, the ejection flap is adjustably pivoted by the control device about the bearing axis such that the size of the ejection opening in the retained position is smaller than in the unloading position, and the size of the ejection opening in the relieved position is larger than in the retained position (see cl. 2).

9. The method of claim 6, further comprising retaining the round bale by a freely rotatable retaining roller mounted on the ejection opening (see cl. 3).

10. The method of claim 6, further comprising measuring an inclination of the roundbaler by an inclination sensor (see cl. 4).



12. The method of claim 6, further comprising detecting location information about the roundbaler by a communication module (cl. 5).

13. The method of claim 12, further comprising communicating the detected location information of the roundbaler to the control device (cl. 5).

The following are already addressed above, unless otherwise noted:

14. An agricultural roundbaler, comprising: a housing having a housing part supported by one or more wheels; a tow bar (27) coupled to the housing, the tow bar configured to be coupled to a tractive vehicle (intended use is given); 
a pick-up and supply device for collecting harvested crop (3); 
an ejection flap pivotably mounted on the housing part about a bearing axis; 
a plurality of pressing apparatus arranged on the housing part and the ejection flap, the pressing apparatus defining a bale pressing chamber on a peripheral side thereof and configured to form a round bale in the bale pressing chamber; 

wherein, during an unloading process of the fully pressed round bale, the ejection flap is adjustably pivoted by the control device such that the ejection flap is pivotable from an unloading position in which the fully pressed round bale is unloaded through the ejection opening to a retained position in which the unloaded round bale is retained by the partially opened ejection flap (see discussion in cl. 1); 
further wherein, the ejection flap is pivotable from the retained position to a relieved position in which the retained round bale is released by the ejection flap to eject from the pressing chamber.

15. The agricultural roundbaler of claim 14, wherein the plurality of pressing apparatus are disposed parallel to one another in the bale pressing chamber (such as, 23.1, 23.2).

16. The agricultural roundbaler of claim 14, wherein the control device comprises a control motor (such as, but not limited to: an actuator 34, control unit 54).

17. The agricultural roundbaler of claim 14, further comprising a ramp coupled to the housing, wherein during the unloading process, the round bale is discharged from the bale pressing chamber onto the ramp (13).

18. The agricultural roundbaler of claim 14, wherein the ejection flap is adjustably pivoted by the control device such that: the size of the ejection opening in the retained position is smaller than in the unloading position; and the size of the ejection opening in the relieved position is larger than in the retained position (see cl. 2).

19. The agricultural roundbaler of claim 14, wherein the ejection flap or the housing part comprises a freely rotatable retaining roller mounted directly on the ejection opening for retaining the round bale (cl. 3).

20. The agricultural roundbaler of claim 14, further comprising: an inclination sensor adapted for measuring an inclination of the roundbaler, the inclination sensor disposed in communication with the control device for communicating the inclination thereto (see cl. 4); and 
a communication module for receiving location information about the roundbaler, the communication module disposed in communication with the control device for communicating the location information thereto (see cl. 5).

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlichting et al (WO 2014/129890 A1).

Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578

Schlichting teaches the claimed invention, teaches in figs 4-6, fully closed, open and intermediate controlled positions of a tailgate (Tg), also including a freely rotatable retaining roller mounted directly on the ejection opening capable / intended for retaining the round bale, and teaches by incorporation the use of an inclination sensor, communicating a location, i.e. a downhill:

“A control unit controls the transfer of the bale to the wrapping device as a function of the 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Van Buuren (WO 2013/157951 A1) teaches a controlled tailgate positioning between open, closed and in-between positions (figs 5-11).
“In one embodiment an inclination sensor measures the inclination of the bale forming apparatus on the ground. The pivoting angle around which the rear housing part is pivoted depends on the measured inclination. This embodiment further reduces the risk that the bale cannot be ejected even if the travelling direction of the bale forming apparatus slops downwards such that the bale must be ejected in an uphill direction.”

Keune (EP 3174380) teaches the claimed invention is known:

“In a further implementation an inclination sensor on board of the baler measures the current inclination of the baler, i.e. the tilting angle of the baler around a horizontal axis being parallel to the travelling direction TD or perpendicular to it. The control unit 42 processes signals from the inclination sensor and generates control inputs for the retaining device which controls the pivoting of the pivotal ramp 50 or of the tilting unit rod or of the tailgate 23 or the downholder unit 11, 55 depending on the current inclination of the baler. The provided retaining force depends on the measured inclination. In one implementation the retaining force is slower in case of a high inclination of the baler.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671